Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 25, 2016

                                      No. 04-15-00410-CR

                                        John BELTRAN,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR7747A
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
       The State’s brief was originally due March 21, 2016; however, the court granted an
extension of time to file the brief until April 20. The State has filed a motion requesting an
additional thirty days to file the brief.

        We grant the motion and order the State of Texas’s brief due May 23, 2016. Counsel is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court